Title: To James Madison from William Eustis, 16 September 1810
From: Eustis, William
To: Madison, James


Sir,Portsmouth Septr. 16. 1810.
I enclose for your amusement a copy of a Letter from J. Q. A. which may be destroyed after perusal. Accounts from the Baltic confirm his anticipation of Danish captures. With perfect respect,
W. Eustis
Instructions to Govr. Holmes & the comdg. Officer, are also enclosed if approved, they can be forwarded either to Washington M. T. or to the war office—in the former case the copies are desired at the office.
